                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 DALE MICHAEL HANSON,                          Cause No. CV 20-83-M-DLC-KLD

              Petitioner,

       vs.                                                   ORDER

 JAMES SALMONSEN; LYNN
 GUYER; ATTORENY GENERAL OF
 THE STATE OF MONTANA,

              Respondents.


      On June 22, 2021, the Court granted Petitioner Dale Hanson’s request to

appoint counsel. (Doc. 41.) On June 29, 2021, Colin Stephens filed a Notice of

Appearance on behalf of Hanson and was formally appointed. See, (Docs. 43 &

44.) Also on June 29, 2021, Hanson filed a motion to stay his incarceration,

seeking immediate release from custody. (Doc. 45.)

      As a preliminary matter, it is unclear under Ninth Circuit precedent whether

or not this Court has the authority to release a state or federal prisoner pending the

resolution of a habeas proceeding pursuant to its authority to issue the writ. See

United States v. McCandless, 841 F.3d 819, 822 (9th Cir. 2016), cert. denied, 137

S. Ct. 2265 (2017) (declining to resolve whether a district court has authority to


                                           1
release a federal prisoner pending initial resolution of his § 2255 habeas petition)

(citing In re Roe, 257 F.3d 1077, 1080 (9th Cir. 2001) (per curiam) (same, as

related to state prisoners pending initial review of § 2254 proceedings) ). If the

district court has such authority and can release a prisoner pending resolution of a

habeas petition, that authority “is reserved for ‘extraordinary cases involving

special circumstances or a high probability of success.’ ” Id. at 822 (quoting In re

Roe, 257 F.3d at 1080); see also, Land v. Deeds, 878 F. 2d 318 (9th Cir. 1989).

While the Court understands Hanson believes his case to be extraordinary, at this

juncture he has not demonstrated a high probability of success. The motion will be

denied.

      Moreover, Hanson is now represented by competent federal counsel.

Accordingly, Hanson may pursue this matter and communicate with the Court only

through filings by counsel. The Court will not entertain pro se filings from Hanson

while he is represented by counsel. Hanson is advised that Mr. Stephen’s current

appointment is limited to the federal due process claim. The appointment may be

expanded, however, upon motion by Mr. Stephens that he has uncovered additional

claims that he believes to have arguable merit based upon his independent

professional judgement. See e.g., (Doc. 41 at 8-9.) Appointed counsel’s task is to




                                          2
pursue claims he believes the Court may find meritorious, not necessarily to

present all claims or arguments advanced by Hanson.

      Accordingly, IT IS HEREBY ORDERED:

   1. Mr. Hanson’s Motion to Stay (Doc. 45) is DENIED.

   2. Mr. Hanson may not file any additional pro se submissions while he is

represented by counsel. The Clerk of Court is directed to discard any future pro se

filings from Mr. Hanson.

      DATED this 30th day of June, 2021.



                                      /s/ Kathleen L. DeSoto
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                         3
